Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 8-11, 13-17, 19-23, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al, U.S. Patent No 4,992,327 in view either of Phillips et al, U.S. Patent No. 3,898,123 or Miele, U.S. Patent Application Publication No. 2005/0048272.
Donovan discloses a fibrous insulation material comprising a blend of 5-30 wt. percent macrofibers and 70-95 wt percent microfibers.  See abstract,  The microfibers have diameters of 3-12 microns and the macrofibers have diameters of 12-50 microns.  The fibers can be formed from  polyester fibers or rayon fibers.  See col. 2, lines 31-54.  Note that rayon can be considered to be a natural fiber in that it is formed from cellulose.   The batting can be formed by crosslapping.  See col. 4, lines 21-29.  (Note that carding, air laying and crosslapping are processes performed with staple length fibers).  See example 1.  Staple length fibers can have a length of about 1-2 inches which meets the length limitations of 12-70 mm.  See examples.  The fibers can be treated with a lubricant such as an organopolysiloxane.  See col. 4, lines 14-20.  The batting can be bonded by means of a binder and additional binders such as binder fibers are not required.  See col. 3, lines 34-40.  The bonding should avoid disturbing the structural 
Since Donovan does not require any binder fibers, it meets the limitations of claims 31 and 32.  
Donovan differs from the claimed invention because it does not disclose the particularly claimed binder.
However, each of Phillips and Miele disclose binders for fibrous products comprising a crosslinked copolymer of butyl acrylate and methyl methacrylate which is present to bind the product and thus would be present on both surfaces and is present in amounts of 5-30 percent based on the weight of the web or mat, (Miele, see paragraph 0011, paragraph 0019), (Phillips, see col. 2, lines 27-29; col. 4, lines 41-60).  With regard to the limitation that the batting is air-cured as well as the other process limitations, it is noted that the instant claims are drawn to a product, not a process of making.  Therefore, the burden is shifted to Applicant to show that any process differences result in an unobvious difference between the claimed product and the prior art product. 
Claims 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of either of Phillips or Miele as applied to claims above, and further in view of Frankosky et al, U.S. Patent No. 5,527,600.
Donovan differs from the claimed invention because it does not disclose that less than all of the fibers are treated with the polysiloxane.  
However, the purpose of treating the fibers is to lessen adhesion between fibers.  Further, Frankosky teaches treating less than all of the fibers with the polysiloxane.  See examples.  
Therefore, it would have been obvious to have treated less than all of the macrofibers in Donovan with the polysiloxane since the macrofibers are the structural fibers and some bonding is desired between them.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of either of Miele or Phillips as applied to claims above, and further in view of Mason et al, U.S. Patent No. 9,185,941.
Donovan does not clearly teach providing a scrim layer.  
However, Mason et al teaches adding reinforcing layers to an insulation batting in order to further improve the properties of the batting.  See figure 1, element 16, col. 2, lines 55-67.  
Therefore, it would have been obvious to have incorporated additional functional layers into the batting structure of Donovan in order to further improve the batting by adding additional functions and properties to it.
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive.
 Applicant argues that the examples of Donovan all are drawn to the use of binder fibers.  However, as set forth above, Donovan clearly teaches that binder fibers are not required and that other types of binders can be used.  Further, a teaching of bonding at the contact points of fibers is not a teaching that only binder fibers can be used, in that adhesive bonding or particle bonding can also bond fibers at contact points.  In order to form a bonded fibrous structure, bonding at contact points between fibers is necessary unless the fibers are in a matrix.  Also, Phillips v. AWH Corp., 415 F.3d 1303, 1315, 75 USPQ2d 1321, 1327 (Fed. Cir. 2005) (en banc), cert. Denied sub nom., 126 S. Ct. 1332 (2006).  Therefore, in the instant case, the fact that limitations regarding binder fibers are only found in the dependent claim, (claim 5), also shows that Donovan is not limited to using binder fibers.
Applicant argues that even if the proposed combination were made, the combination of Donovan and Miele or Phillips does not disclose an air curing resin, which is of itself, a showing that the product is different.  However, there is no showing that the temperature at which a resin cures produces an unobvious difference between claimed invention and the prior art products which also disclose binders for fibrous products comprising a crosslinked copolymer of butyl acrylate and methyl methacrylate which is present to bind the product and thus would be present on both surfaces and is present in amounts of 5-30 percent based on the weight of the web or mat.  The fact that the instant resin is air cured does not mean that there is an unobvious difference between the final product, just that there is a difference in how the product is made.  
With regard to the discussion of awards received for the instant invention, in order to consider secondary considerations, it must be shown that the product discussed is commensurate in scope with the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789